    Case: 3:20-cv-00043-GHD-JMV Doc #: 39 Filed: 02/17/21 1 of 2 PageID #: 205




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION

LATOYA HARRIS                                                                   PLAINTIFF

VERSUS                                                     Cause No. 3:20-cv-00043-GHD-JMV


MEDICAL FINANCIAL SERVICES, INC.                                               DEFENDANT


                                  MOTION TO WITHDRAW

       COMES NOW, LaJuanda Griffin, independent contractor and Of-Counsel for Credit

Repair Lawyers of America, Individually, et al LaToya Harris, Plaintiff in the above styled and

numbered Cause, move pursuant to L.U.COV.R. 83.1(b)(3) and other applicable authority, to

allow LaJuanda Williams-Griffin to withdraw as counsel of notice and record as I am no longer

with the firm and my representation would cause a conflict of interest.

DATED: February 17, 2021


                                                     Respectfully submitted,

                                                     /s/ LaJuanda Williams-Griffin
                                                     LaJuanda Williams-Griffin
                                                     MSB # 104675
                                                     P.O. Box 720183
                                                     Byram, MS 39272
                                                     lwg@williamsgriffinlawgroup.com
                                                     (601) 664-8857
                                                     Attorney for Plaintiff
     Case: 3:20-cv-00043-GHD-JMV Doc #: 39 Filed: 02/17/21 2 of 2 PageID #: 206




                                       Proof of Service

       I, LaJuanda Williams-Griffin, hereby certify that on February 17, 2021, I served a copy of

the foregoing document upon all counsel and parties as their addresses appear of record via this

Court’s CM/ECF system. Also, counsel served a copy of this motion to Plaintiff’s last known

address is believed to be:

       Latoya Harris
       5586 Michaelson Drive
       Olive Branch, MS 38654

       LaToya Harris
       6641 Houston Drive
       Olive Branch, MS 38654


                                 /s/ LaJuanda Williams-Griffin
